DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species III and Species A in the reply filed on 5/3/2021 is acknowledged.

Claim Objections
Claim 4 is objected to because of the following informalities:  
Claim 4 recites “the other side of the mid-point light” and should recite “an other side of the mid-point light” 
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“temperature sensing device” in claim 2;
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
After reviewing the specification, the temperature sensing device appears to be drawn to a thermistor, thermocouple, or known equivalents (per paragraph [0059] of Applicant’s published specification). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 

Claims 1-4 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Leeland (US 2016/0313018) in view of Becker (US 2018/0119978).

Regarding claim 1, Leeland teaches a building device (34, Title, Abstract, see [0026]) comprising: 
a plurality of sensors (90, 92, 94 paragraph [0036]), each of the sensors configured to sense an environmental condition (see paragraph [0036] which notes a temperature, humidity, and carbon dioxide sensor); 
a display device (150, Fig. 18, see paragraph [0050]) having a user interface (86, Fig. 8, see paragraph [0041]); 
the user interface comprising a set of indicator lights (the icons 118, 120, 122, 124, etc. in Fig. 18 each have a light associated with them as paragraph [0050] notes that when 122 is selected it illuminate, further see paragraphs [0048]-[0049] and Figs. 16-17 which note how the other icons highlight when selected), and a plurality of touch-sensitive buttons (see paragraph [0036] which notes that the user interface has a touch screen user interface, further see paragraph [0050] which notes that the screen has icons such as 120 which can receive a user input, thus the icons 118, 120, 122, etc. shown in Fig. 18 are defined as touch-sensitive buttons as it is previously noted in paragraph [0036] that the user interface has a touch screen), the touch-sensitive buttons configured to receive a user input (see at least paragraph [0050] which notes user selection); and
a control circuit (88, Fig. 8, see paragraph [0036]) communicably coupled to the plurality of sensors and the display device (see at least paragraph [0036] which notes that the sensors 
the control circuit configured to: receive configuration information relating to a preset setpoint value, receive, via the touch-sensitive buttons (see paragraph [0036], “The controller 88 may be configured to solicit a desired temperature set point from a user via the user interface 86”), 
a user input relating to a temperature adjustment for increasing a current setpoint value or decreasing the current setpoint value (154, Fig. 18, see paragraph [0050] which notes user selection).
Leeland does not explicitly teach that the control circuit is configured to receive a maximum setpoint value, and a minimum setpoint value; configure an output of the set of indicator lights to provide a visual representation of the temperature adjustment; 
wherein configuring the output of the set of indicator lights to provide a visual representation of the temperature adjustment comprises associating the current setpoint value with activation or deactivation of at least one of the indicator light of the set.  
Becker teaches a thermostat (Becker, 2, Fig, 9a, paragraph [0068], Title) which features a control circuit that controls the thermostat based on temperature detected by a temperature sensor (see Becker, paragraphs [0014]-[0015]), wherein the thermostat can specify a maximum and minimum value of the setpoint temperature (Becker, paragraph [0072]) and provide a visual representation of temperature adjustment via a set of indicator lights (Becker, see paragraph [0015] which notes that the set temperature and actual temperature are represented by illuminants, see Fig. 9a, 36a, 36b), wherein configuring the output of the set of indicator lights to provide a visual representation of the temperature adjustment comprises associating the current setpoint value with activation or deactivation of at least one of the indicator light of the set (Becker, 36a, Fig, 9a, see  paragraph [0015], “the indication of the setpoint temperature the illuminant can be activated completely, i.e. the illuminant is activated over its entire length” further see paragraph [0077]).  
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Leeland with the teaching of the control circuit being configured to receive a maximum and minimum stepoint and output a visual representation of temperature adjustment, as taught by Becker, in order to safeguard for extreme temperature fluctuations by having a maximum and minimum limit set while also providing pleasant visual cues to the user to signify operation of the device. 

Regarding claim 2, Leeland as modified teaches the building device of claim 1, wherein the plurality of sensors comprises a temperature sensing device configured to measure an ambient temperature value (Leeland, 90, Fig. 8, paragraph [0036], further see paragraph [0003] which notes controlling conditions in a room, which means the sensor 90 is an indoor sensor sensing the temperature of a room, the Examiner notes that 90 measuring temperature is analogous to measuring an ambient temperature value as Applicant’s published specification in paragraph [0051] notes an indoor ambient temperature sensor sensing indoor ambient temperature and an outdoor ambient temperature sensor sensing indoor ambient temperature, and since the claim does not specify which ambient temperature is being sensed by the temperature sensing device, the sensing of the temperature within the room is analogous to sensing the ambient temperature within the room and therefore reads on the claim).

Regarding claim 3, Leeland as modified teaches the building device of claim 1, wherein the touch-sensitive buttons comprise an increase button and a decrease button (Leeland, 154, Fig. 18, paragraph [0050]), wherein the increase button corresponds to-2-4844-4699-1839.1Atty. Dkt. No. 18-0811-US (112444-0988) increasing the current setpoint value and the decrease button corresponds to decreasing the current setpoint value (Leeland, paragraph [0050]).  

Regarding claim 4, Leeland as modified teaches the building device of claim 3, but does not teach that the set of indicator lights comprises a first subset of indicator lights, a second subset of indicator lights, and a mid-point indicator light, wherein the first subset of indicator lights is positioned on one side of the mid-point indicator light and the second subset of indicator lights is positioned on the other side of the mid-point light.  
Becker teaches a thermostat (Becker, 2, Fig, 9a, paragraph [0068], Title) which features a control circuit that controls the thermostat based on temperature detected by a temperature sensor (see Becker, paragraphs [0014]-[0015]), and provides a visual representation of temperature adjustment via a set of indicator lights (Becker, see paragraph [0015] which notes that the set temperature and actual temperature are represented by illuminants, see Fig. 9a, 36a, 36b), wherein the set of indicator lights comprises a first subset of indicator lights (Becker, see Annotated Fig. A below, paragraph [0075] of Becker notes that 36a/36b are lights), a second subset of indicator lights (Becker, see Annotated Fig. A below, paragraph [0075] of Becker notes that 36a/36b are lights), and a mid-point indicator light (Becker, 28a, see Annotated Fig. A below which shows the 28a of Fig. 9a which is defined as the midpoint indicator light, further see paragraph [0061] which notes that 28a can be lit up, which constitutes 28a being a light), wherein the first subset of indicator lights is positioned on one side of the mid-point indicator light and the second subset of indicator lights is positioned on the other side of the mid-point light (Becker, see Annotated Fig. A below).  

    PNG
    media_image1.png
    671
    1068
    media_image1.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Leeland as modified with a set of indicator lights which comprises a first and second subset of indicator lights with a mid-point indicator light positioned between the first and second subset of indicator lights, as taught by Becker, in order to indicate temperature readings as simply and intuitively as possible (Becker, paragraph [0004]).

Regarding claim 8, Leeland as modified teaches the building device of claim 4, wherein each of the first subset of indicator lights is provided as a red color and each of the second subset of indicator lights is provided as a blue color (see Becker, paragraph [0010] notes that the LEDs are advantageous to be two colors, where one can be red and one can be blue, therefore the controller is capable of being programmed to have the first subset indicator lights as a red color and a second subset indicator lights as a blue color).  

Regarding claim 9, Leeland as modified teaches the building device of claim 4, wherein the first subset of indicator lights comprises three indicator lights and the second subset of indicator lights comprises three indicator lights (see Annotated Fig. A, above, which shows the subsets including 4 lights which is sufficient to teach the limitation as the limitation uses the term “comprises” which is open-ended and does not exclude additional, unrecited elements, see MPEP 2111.03.I).  

Regarding claim 10, Leeland as modified teaches the building device of claim 1, wherein the control circuit is communicably and operatively coupled to an HVAC device configured to change an ambient temperature (Leeland, see paragraph [0003] which notes changing an environmental condition and further see Fig. 18, paragraphs [0050]-[0051] which note user selecting temperature settings to change an ambient temperature, further see paragraph [0004] which notes the HVAC controller regulates operation based off of a sensed temperature), 
wherein the control circuit is configured to operate the HVAC device in response to receiving a user input relating to a temperature adjustment (Leeland, Fig, 18, paragraph [0050]-[0051] which discusses user changing the temperature set point and the adjustment of the HVAC system in response to achieve desired performance).  



Claims 11-12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Leeland (US 2016/0313018) in view of Klein (US 2015/0148963) and Becker (US 2018/0119978).

Regarding claim 11, Leeland teaches a sensor device for use in a room (34, Title, Abstract, see [0026] which notes 34 monitors multiple environmental conditions to condition a zone which is analogous to a room, further see paragraph [0036] which notes 34 can be coupled to sensors), comprising: 
a temperature sensor configured to sense temperature in the room (90, Fig. 8, see paragraph [0036]); 
a humidity sensor configured to sense humidity in the room (94, Fig. 8, see paragraph [0036]); 
a carbon dioxide sensor configured to sense the carbon dioxide level in the room (92, Fig. 8, see paragraph [0036]); 
a display device (150, Fig. 18, see paragraph [0050]) having a user interface (86, Fig. 8, see paragraph [0041]), the user interface comprising a set of indicator lights (the icons 118, 120, 122, 124, etc. in Fig. 18 each have a light associated with them as paragraph [0050] notes that when 122 is selected it illuminate, further see paragraphs [0048]-[0049] and Figs. 16-17 which note how the other icons highlight when selected) and a plurality of touch-sensitive buttons (see paragraph [0036] which notes that the user interface has a touch screen user interface, further see paragraph [0050] which notes that the screen has icons such as 120 which can receive a user input, thus the icons 118, 120, 122, etc. shown in Fig. 18 are defined as touch-sensitive buttons as it is previously noted in paragraph [0036] that the user interface has a touch screen), the touch-sensitive buttons configured to receive a user input (see at least paragraph [0050] which notes user selection), 
the display device comprising a control circuit (88, Fig. 8, see paragraph [0036]) configured to: receive configuration information relating to a preset setpoint value (see paragraph [0036], “The controller 88 may be configured to solicit a desired temperature set point from a user via the user interface 86”), 
receive, via the touch-sensitive buttons, a user input relating to a temperature adjustment for increasing a current setpoint value or decreasing the current setpoint value (see 154, Fig. 18, see paragraph [0050] which notes that the arrow display of 154 can increase or decrease the temperature set point by the user). 
Leeland does not teach:
an occupancy sensor configured to detect the presence of a person in the room; and 
the control circuit configured to: receive configuration information relating to a maximum setpoint value, and a minimum setpoint value, configure an output of the set of indicator lights to provide a visual representation of the temperature adjustment, wherein configuring the output of the set of indicator lights to provide a visual representation of the temperature adjustment comprises associating the current setpoint value with activation or deactivation of at least one of the indicator light of the set.  
Klein teaches an HVAC controller (Klein, 18, Fig. 4, paragraph [0031]) which includes an occupancy sensor (Klein, paragraph [0031]). It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Leeland with an occupancy sensor, as taught by Klein, in order to utilize the occupancy sensor to determine how much conditioning a space needs based on the amount of persons in the space. 
Leeland as modified does not teach: the control circuit configured to: receive configuration information relating to a maximum setpoint value, and a minimum setpoint value, configure an output of the set of indicator lights to provide a visual representation of the temperature adjustment.
Becker teaches a thermostat (Becker, 2, Fig, 9a, paragraph [0068], Title) which features a control circuit that controls the thermostat based on temperature detected by a temperature sensor (see Becker, paragraphs [0014]-[0015]), wherein the thermostat can specify a maximum and minimum value of the setpoint temperature (Becker, paragraph [0072]) and provide a visual representation of temperature adjustment via a set of indicator lights (Becker, see paragraph [0015] which notes that the set temperature and actual temperature are represented by illuminants, see Fig. 9a, 36a, 36b), wherein configuring the output of the set of indicator lights to provide a visual representation of the temperature adjustment comprises associating the current setpoint value with activation or deactivation of at least one of the indicator light of the set (Becker, 36a, Fig, 9a, see  paragraph [0015], “the indication of the setpoint temperature the illuminant can be activated completely, i.e. the illuminant is activated over its entire length” further see paragraph [0077]).  
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Leeland with the teaching of the control circuit being configured to receive a maximum and minimum stepoint and output a visual representation of temperature adjustment, as taught by Becker, in order to safeguard for extreme temperature fluctuations by having a maximum and minimum limit set while also providing pleasant visual cues to the user to signify operation of the device. 

Regarding claim 12, Leeland as modified teaches the sensor device of claim 11, wherein the touch-sensitive buttons comprise an increase button and a decrease button (Leeland, see the up and down arrow in 154, Fig. 18, see paragraph [0050]), wherein the increase button corresponds to increasing the current setpoint value and the decrease button corresponds to decreasing the current setpoint value (Leeland, paragraph [0050]).  

Regarding claim 20, Leeland as modified teaches the sensor device of claim 11, wherein the control circuit is communicably and operatively coupled to an HVAC device configured to change an ambient temperature (Leeland, see paragraph [0003] which notes changing an environmental condition and further see Fig. 18, paragraphs [0050]-[0051] which note user selecting temperature settings to change an ambient temperature, further see paragraph [0004] which notes the HVAC controller regulates operation based off of a sensed temperature), 
wherein the control circuit is configured to operate the HVAC device in response to receiving a user input relating to a temperature adjustment (Leeland, Fig, 18, paragraph [0050]-[0051] which discusses user changing the temperature set point and the adjustment of the HVAC system in response to achieve desired performance).  

Claims 13, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Leeland in view of Klein  and Becker, as applied to claim 12, further in view of Rhoads (US 2010/0261465).

Regarding claim 13, Leeland as modified teaches the sensor device of claim 12, but does not teach that the set of indicator lights comprises a first subset of indicator lights, a second subset of indicator lights, and a mid-point indicator light, wherein the first subset of indicator lights is positioned above the mid-point indicator light and the second subset of indicator lights is positioned below the mid-point light.  
Becker teaches a thermostat (Becker, 2, Fig, 9a, paragraph [0068], Title) which features a control circuit that controls the thermostat based on temperature detected by a temperature sensor (see Becker, paragraphs [0014]-[0015]), and provides a visual representation of temperature adjustment via a set of indicator lights (Becker, see paragraph [0015] which notes that the set temperature and actual temperature are represented by illuminants, see Fig. 9a, 36a, 36b), wherein the set of indicator lights comprises a first subset of indicator lights (Becker, see Annotated Fig. A below, paragraph [0075] of Becker notes that 36a/36b are lights), a second subset of indicator lights (Becker, see Annotated Fig. A below, paragraph [0075] of Becker notes that 36a/36b are lights), and a mid-point indicator light (Becker, 28a, see Annotated Fig. A below which shows the 28a of Fig. 9a which is defined as the midpoint indicator light, further see paragraph [0061] which notes that 28a can be lit up, which constitutes 28a being a light), wherein the first subset of indicator lights is positioned on one side of the mid-point indicator light and the second subset of indicator lights is positioned on the other side of the mid-point light (Becker, see Annotated Fig. A below).  

    PNG
    media_image1.png
    671
    1068
    media_image1.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Leeland as modified with a set of indicator lights which comprises a first and second subset of indicator lights with a mid-point indicator light, as taught by Becker, in order to indicate temperature readings as simply and intuitively as possible (Becker, paragraph [0004]).
	Leeland as modified does not teach wherein the first subset of indicator lights is positioned above the mid-point indicator light and the second subset of indicator lights is positioned below the mid-point light (the Examiner notes that the arrangement of the lights in Leeland as modified have the first subset positioned to the left of the mid-point indicator light while the second subset is positioned to the right of the mid-point indicator). 
However, the Examiner notes that the arrangement of the first subset of indicator lights being positioned above the mid-point indicator requires a mere rearrangement of parts, the structure of which is taught by Leeland as modified with the only lacking teaching being that the set of indicator lights of Leeland as modified are arrangement side by side and the claim requires that the set of indicator lights are arranged in vertical configuration. Further, Rhoads teaches a thermostat (Rhoads, Fig. 2, paragraph [0043]) with a set of indicator lights that are arranged in a vertical configuration where there is a midpoint indicator light and a light above the midpoint indicator and a light below the midpoint indicator (Rhoads, 22, Fig. 2, see paragraph [0029]). 
Therefore, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Leeland as modified with the teaching of positioning the first subset of indicator lights above the mid-point indicator light and the second subset of indicator lights below the mid-point light, as taught by Rhoads, as it has been held that rearranging of parts of an invention involves only routine skill in the art (MPEP 2144.04 VI). 

Regarding claim 17, Leeland as modified teaches the sensor device of claim 13, wherein each of the first subset of indicator lights is provided as a red color and each of the second subset of indicator lights is provided as a blue color (see Becker, paragraph [0010] notes that the LEDs are advantageous to be two colors, where one can be red and one can be blue, therefore the controller is capable of being programmed to have the first subset indicator lights as a red color and a second subset indicator lights as a blue color).    

Regarding claim 19, Leeland as modified teaches the sensor device of claim 13, wherein the first subset of indicator lights comprises three indicator lights and the second subset of indicator lights comprises three indicator lights (see Annotated Fig. A, above, which shows the subsets including 4 lights which is sufficient to teach the limitation as the limitation uses the term “comprises” which is open-ended and does not exclude additional, unrecited elements, see MPEP 2111.03.I).    

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Leeland in view of Klein, Becker, and Rhoads, as applied to claim 17, further in view of Byers (US 2018/0306457).

Regarding claim 18, Leeland as modified teaches the sensor device of claim 17, but does not specifically teach that the mid-point indicator light is provided as a white color. Byers teaches a sensor array (Byers, 16, paragraph [0017]) which generates an image (Byers 18, Fig. 2, paragraph [0017], the Examiner notes that the generated image 18 is analogous to a display as the image displays temperature information to the user as noted in at least paragraph [0020]) wherein the image corresponds to thermographic zones which have colors such as white, red, orange, etc. associated with them based on the temperature sensed within the zone (Byers, paragraph [0020], the Examiner notes that this is analogous to the claimed invention as the claimed invention has a user interface which has multiple colors associated with different indicator lights). 
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Leeland as modified with the ability to provide the ability to have multi-color lights, which includes white, to the user interface, as taught by Byers, in order to provide easily identifiable color associations with different lights so the user can easily digest information from the device.

Allowable Subject Matter
Claims 5-7 and 14-16 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The closest prior art of record is Leeland (US 2016/0313018) in view of Becker (US 2018/0119978).
The prior art of record when considered as a whole, either alone or in combination, does not teach or render obvious:
the control circuit is configured to: in response to the current setpoint value being equal to the maximum setpoint value, activate each of the first subset of indicator lights and deactivate each of the second subset of indicator lights and the mid-point indicator light; in response to the current setpoint value being equal to the minimum setpoint value, deactivate each of the first subset of indicator lights and activate each of the second subset of indicator lights and the mid-point indicator light; and in response to the current setpoint value being equal to a median setpoint value, activate the mid-point indicator light, deactivate each of the first subset of indicator lights, and deactivate each of the second subset of indicator lights.  
Leeland as modified teaches an analogous structure which features a set of indicator lights as claimed, but the control configuration of how the indicator lights react in response to the setpoint values is not taught or suggested by the claims. Therefore, in the Examiner’s opinion, a combination to teach the claims would not be obvious absent impermissible hindsight. 

Claims 6-7 and 15-16 are objected to based on their dependency to claims 5 and 14. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAEL N BABAA whose telephone number is (571)270-3272.  The examiner can normally be reached on M-F, 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NAEL N BABAA/            Examiner, Art Unit 3763